                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

 UNITED STATES OF AMERICA                        )
                                                 )       Case No. 4:19-cr-20
 v.                                              )
                                                 )       Judge Mattice/Steger
 ANTHONY GLENN BEAN; and                         )
 ANTHONY DOYLE FRANKLIN BEAN                     )

                                                ORDER

         Before the Court is an unopposed motion from Defendant Anthony Doyle Franklin Bean

 requesting that he be allowed to travel outside the State of Tennessee for employment. [Doc. 16].

 In his motion, Defendant Anthony Doyle Franklin Bean stated that his pay as a deputy sheriff has

 "diminished markedly due to the limitations placed upon his ability to do his job as he is now

 limited to office work only. . . . As a result, Defendant is having a difficult time financially making

 ends meet." [Id.]. Defendant, however, has the opportunity "to work for an escort/pilot car service

 that will take him . . . out of the State of Tennessee . . . ." [Id.]. Defendant therefore requests that

 the Court modify his bond conditions to permit him to travel outside the Eastern District of

 Tennessee. [Id.].

         The Government does not oppose Defendant's request. Further, Defendant's Probation

 Officer has advised the Court that Defendant is in compliance with his bond conditions.

         The Court did not impose travel restrictions in the Order Setting Conditions of Release

 [Doc. 10]; however, given the restriction that Defendant "shall notify the probation officer and

 receive approval prior to changing his residence" [See Doc. 10, PageID #: 28], Defendant's counsel

 is properly seeking the Court's approval before the Defendant engages in out-of-state travel that

 may take him away from his residence for multiple nights.




Case 4:19-cr-00020-HSM-CHS Document 17 Filed 10/03/19 Page 1 of 2 PageID #: 46
        For the good cause shown, Defendant's Motion for Court Order for Travel Out of State for

 Employment [Doc. 16] is GRANTED. The provisions in the Order Setting Conditions of Release

 [Doc. 10] are unaffected by this finding and shall remain in full force and effect. All such

 provisions remain applicable to Defendant pending further order of the Court.

        SO ORDERED.

                                                    /s/ Christopher H. Steger
                                                    UNITED STATES MAGISTRATE JUDGE




Case 4:19-cr-00020-HSM-CHS Document 17 Filed 10/03/19 Page 2 of 2 PageID #: 47
